FINAL DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Receipt is acknowledged of claim amendments and arguments/remarks filed on 23 March 2022. 
Claims 3 and 29 have been amended.
Claims 1-2, 4-5, 12-13, 18-19 and 30 are cancelled.
Claims 35-40 have been added.
Claims 3, 6-11, 14-17, 20-29 and 31-40 are pending and presented for examination herein.

Information Disclosure Statement
The information disclosure statement (IDS) filed 10/14/2021 and 06/24/2022 have been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Rejections Withdrawn
The rejection of claims 3-17 and 20-34 under 35 U.S.C. 103(a), are withdrawn in view of the amendment of claim 3.


New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 3, 6-11, 14-17, 20-29 and 31-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “wherein the oil phase contains droplets with a D90 of the average droplet size of about 0.1 micron to about 0.75 microns” is not described in the instant specification.  Paragraph [0042] of the instant specification is the only paragraph that describes about the D90 of the average droplet size.  Paragraph [0042] discloses an embodiment where the D90 of the average droplet size of the discontinuous phase in the composition is less than 5 microns but instant specification does not disclose “oil phase contains droplets with a D90 of the average droplet size of about 0.1 micron to about 0.75 microns”.  Therefore, the recitation of “wherein the oil phase contains droplets with a D90 of the average droplet size of about 0.1 micron to about 0.75 microns” in claim 3 constitutes new matter.







The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 3, 6-11, 14-17, 20-29 and 31-40 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the surfactant having at least one non-ionic emulsifying wax NF”, renders the claim indefinite because a non-ionic emulsifying wax NF is a specific surfactant, so the recitation that the surfactant has at least one of a non-ionic emulsifying wax NF is unclear.  It appears that the recitation was meant to recite that the surfactant is at least a non-ionic emulsifying wax NF (e.g. comprises at least a non-ionic emulsifying wax NF as the surfactant). Claim 29 is rejected for the recitation “the surfactant comprises at least one non-ionic emulsifying wax” due to similar reasons as the recitation in claim 3.  Dependent claims 6-11, 14-17, 20-28 and 31-40 are also rejected as being indefinite.

Rejections Maintained and Made Again
Double Patenting








The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 3, 6-11, 14-17, 20-29 and 31-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-10, 12-31 of copending Application No. 16/229,145 (reference application, hereafter ‘145). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 3, 8-10 and 16, claim 1 of ‘145 “topical pharmaceutical oil-in-water emulsion composition comprising: an amount of 0.05% to about 2% by weight of 3,5-Dihydroxy-4-isopropyl-trans-stilbene or a pharmaceutically acceptable salt thereof, an oil phase in an amount of about 5% to about 25% by weight, based on the total weight of the composition, a water phase, a non-ionic surfactant including emulsifying waxes in an amount of about 1% to about 20% by weight, based on the total weight of the composition, and an antioxidant, and optionally comprising a preservative, a pH adjusting agent, a chelating agent, a co-solvent or combinations thereof, wherein the topical pharmaceutical oil-in-water emulsion composition is substantially free of petrolatum.”  Claim 1 of ‘145 recites that the composition is a cream.  Claim 10 of ‘145 recites that the surfactant comprises at least one non-ionic emulsifying wax NF.  Claims 1 and 26-31 of ‘145 recites substantially the same droplet size.  Claim 1 of ‘145 recites that the 3,5-Dihydroxy-4-isopropyl-trans-stilbene or a pharmaceutically acceptable salt thereof is solubilized in the oil phase.  
Regarding claims 6-7, claims 6-7 of ‘145 recites the same amount of 3,5-Dihydroxy-4-isopropyl-trans-stilbene or a pharmaceutically acceptable salt thereof.
Regarding claim 11, claim 9 of ‘145 recites that the oil comprises the same MCT.
Regarding claim 14, claim 12 of ‘145 recites that the 3,5-Dihydroxy-4-isopropyl-trans-stilbene or a pharmaceutically acceptable salt thereof is the only active ingredient in the oil phase.
Regarding claim 15, claim 13 of ‘145 recites that the oil phase is substantially free of mineral oil.
Regarding claim 17, claim 14 of ‘145 recites substantially the same antioxidant amount.
Regarding claim 20, claim 16 of ‘145 recites the same amount of pH adjusting agent.
Regarding claims 21 and 22, claims 17 and 18 of ‘145 recites the same pH adjusting agents. 
Regarding claim 23, claim 19 of ‘145 recites the same amount of chelating agent.
Regarding claim 24, claim 20 of ‘145 recites the same chelating agents.
Regarding claim 25, claim 21 recites the same amount of preservatives.
Regarding claim 26, claim 22 recites the same preservatives.
Regarding claim 27, claim 23 recites the same amount of co-solvent.
Regarding claim 28, claim 24 recites the same co-solvent mixture.
Regarding claim 29, claim 25 recites the oil-in-water emulsion.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 3, 6-11, 14-17, 20-29 and 31-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-18, 35-40 and 42-67 of copending Application No. 15/807,682 (reference application, hereafter ‘682). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 3, 6-11, 14-17, 20-29 and 31-40, claims 1-7, 9-18, 35-40 and 42-67 of ‘682 recites substantially the same composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments will be addressed as they pertain to the rejections described above.  
Applicant's arguments filed on 23 March 2022 have been fully considered but they are not persuasive.  Regarding the request for the double patenting rejections to be held in abeyance, Applicant is reminded that a “provisional” double patenting rejection should be made as long as there are conflicting claims and can be made without waiting for the first patent to issue (MPEP 804(I)(B)).
Additionally, a request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b) and 714.02).
Thus, for the reasons of record and for the reasons presented above claims 3, 6-11, 14-17, 20-29 and 31-40 are rejected under 35 U.S.C. 112(a), 35 U.S.C. 112(b) and provisionally on the ground of nonstatutory double patenting.


Conclusion and Correspondence
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN P NGUYEN/
Examiner, Art Unit 1619









	/Robert T. Crow/            Primary Examiner, Art Unit 1634